Citation Nr: 1207022	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1970.  The Veteran also had over a three year period of earlier service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran and his wife testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.

A review of the record on appeal revels that since issuance of the August 2009 statement of the case, VA received additional evidence in support of the appeal.  However, the Board finds that none of that evidence, except the VA treatment records that Veteran mailed to the Board in January 2012, is pertinent evidence.  See 38 C.F.R. § 19.31 (2011).  In the January 2012 transmittal letter to the Board, the Veteran waived agency of original jurisdiction review of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board finds that VA adjudication of the current appeal may go forward without a remand for such a review.


FINDINGS OF FACT

1.  A May 2003 rating decision most recently denied an application to reopen a claim of service connection for a cervical spine disability; the Veteran did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final May 2003 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disability.

3.  The Veteran's cervical spine disability is not related to service and there is no evidence of compensable cervical spine arthritis within one year of service separation.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 Supp. 2003), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A cervical spine disability was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim to reopen, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the service connection claim, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that letters dated in August 2007 and February 2008, before the April 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  Specifically, the record shows that the RO obtained and associated with the record all of the Veteran's available and identified in-service post-service records including his service treatment records as well as his post-service records from the Social Security Administration (SSA), the Jacksonville VA Medical Center, Southeastern Neuroscience Institute, and Dunn Avenue Family Practice Center.

The record also shows that the Veteran notified VA that he received treatment at Saint Lukes Hospital, Shands Hospital, and the Mayo Clinic.  However, the record does not show that his treatment records from these facilities were obtained by the RO.  Nonetheless, the Board finds that VA adjudication of the current appeal may go forward without these records because the Veteran provided the RO this information in support of his claim for an increased rating for posttraumatic stress disorder (PTSD), he never claimed that they show treatment for his cervical spine disability, and he never provided the RO with authorizations to request these records despite being notified of the need to do so in August 2007 and February 2008 letters.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Board also finds that the Veteran was provided a VA examination in December 2007 that is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner opined as to the origin of the Veteran's current cervical spine disability which opinion is supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The Veteran and his wife contend that his current cervical spine disabilities were caused by the documented cervical spine injury that occurred in November 1961 while on active duty.  Specifically, it is alleged that the same type of cervical spine limitation of motion and upper extremity numbness the Veteran experienced after compression his cervical spine while playing rugby while on active duty in November 1961 while stationed in England is the same type of problems he currently has.  It is also alleged that his cervical spine disability pre-existed and was aggravated by his three post-service motor vehicle accidents in 1994, 1997, and 2002.  In fact, at the settlement talks with an insurance company following the 2002 motor vehicle accident, his lawyer explained to him that one of the reasons he receiving a smaller settlement was the fact that he had a pre-existing cervical spine disability that started with his in-service injury.

In this regard, the Board initially denied service connection for a cervical spine disability in March 1978.  Thereafter, the RO denied applications to reopen claims of service connection for a cervical spine disability in September 1986, October 1989, and May 2003 rating decisions.  The record does not show that the Veteran, following any of these rating decisions, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Moreover, while the Veteran filed a timely notice of disagreement as to that May 2003 rating decision, he did not perfect his appeal by thereafter filing a timely Substantive Appeal.  The Board and the rating decisions are therefore final.  38 U.S.C.A. §§ 7105, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening prior final decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of the claim in the May 2003 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, arthritis, will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the May 2003 rating decision denied the application to reopen the claim of service connection for a cervical spine disability because the evidence received by the RO was cumulative or redundant of evidence already found in the record and was not significant enough to warrant reconsideration of the claim.

However, the Board's review of the records that have been added to the claims file since the May 2003 rating decision reveals for the first time medical evidence appearing to relate the Veteran's current cervical spine disability to his documented in-service cervical spine injury.  See VA treatment record dated in December 2011.  Specifically, at that time a VA neurologist opined that the Veteran "has a history of cervical myelopathy related to a service connected neck injury."

As noted above, in order to establish service connection for the claimed disability, there must be, among other things, medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  Therefore, the Board finds this opinion, the credibility of which must be presumed (see Kutscherousky, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a cervical spine disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
The Service Connection Claim

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records show that in November 1961 the Veteran sustained a cervical spine injury while playing rugby while stationed in England.  Subsequent service treatment records dated from November 1961 to October 1962, including medical evaluation boards dated in June 1962 and October 1962, show the Veteran's complaints and treatment for cervical spine pain, limitation of motion, and/or pain/numbness radiating into his upper extremities.  The Veteran's diagnoses included cervical spine compression, concussion, contusion, strain, and myelopathy.  X-rays taken during this time showed no bony injury but did show spina bifida and a congenital deformity of the atlanto-occupital joint.  The service treatment records also show that the Veteran remained hospitalized until approximately April 1962 and was thereafter placed on restricted duty for four months.  During this time, his cervical spine injury was treated with immobilized and later by a felt collar.  Following the October 1962 medical evaluation board, the Veteran was returned to full duty with a revised profile.  Subsequent examinations dated in March 1964 and April 1965 as well the his January 1970 separation examination, were negative for complaints, diagnoses, or findings related to the November 1961 cervical spine injury except to note at the April 1965 and January 1970 examinations that he had a history of a cervical spine compression with no residuals and at the March 1964 examination that his upper extremity, spine, and neurological examinations were normal. 

The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as cervical spine pain and stiffness as well as pain and/or numbness in his arms, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

As to the medial evidence, the Board finds more compelling the service treatment records, including the March 1964, April 1965, and January 1970 examinations, which are negative for complaints and/or treatment for or a diagnosis of chronic residuals of the Veteran's cervical spine injury following the October 1962 medical evaluation board, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of chronic residuals of his cervical spine injury while on active duty.  In fact, in each of these examinations, it was either specifically opined by the examiner that the Veteran had no residuals from his cervical spine compression injury or examination revealed no residuals.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

As to the lay claims, the Board finds that diagnosing a chronic residual of his cervical spine injury requires special medical training and equipment that neither the Veteran nor any other lay person have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having chronic residuals of his cervical spine injury while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Accordingly, entitlement to service connection for a cervical spine disability based on in-service incurrence must be denied despite the fact that the Veteran's service treatment records document a November 1961 cervical spine injury diagnosed as a cervical spine compression, concussion, contusion, strain, and myelopathy because service treatment records are negative for any residuals of that injury during his over seven year of subsequent active duty service (i.e., from the time of his October 1962 medical evaluation board until the time of his January 1970 separation examination).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that while the post-service record shows the Veteran being diagnosed with arthritis of the cervical spine years after service, there is no evidence in the record of him having compensable cervical spine arthritis within one year of separation from active duty in 1970.  Accordingly, entitlement to service connection for a cervical spine disability must be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As for service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) and the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), at the December 2004 VA examination, after an examination of the claimant but not a review of the record on appeal, the examiner opined that the claimant had significant cervical spine disability and "these are certainly accounted for by his significant spinal cord injury suffered in the military.  As noted above, the December 2011 VA treatment record included the opinion from a neurologist that the Veteran "has a history of cervical myelopathy related to a service connected neck injury."  

The Veteran, his wife, and/or his representative have also claimed that the appellant has had his current cervical spine problems since his 1961 in-service injury.  They also have claimed, in substance, that these cervical spine problems were caused by his documented November 1961 active duty cervical spine injury.  Moreover, a review of the record on appeal reveals that the Veteran has attempted to obtain service connection for a cervical spine disability due to this in-service injury since 1977 - seven years after his separation from active duty.  Additionally, in September 2008 the Veteran's attorney notified VA that in connection with a legal proceeding revolving around the 2002 motor vehicle accident, the claimant told him he had an earlier cervical spine injury while on active duty.  The record also reveals that the Veteran and his wife conceded at the personal hearing that the claimant had at least three post-service motor vehicle accidents (i.e., in 1994, 1997, and 2002) in which he may have injured or reinjured his cervical spine.  The Board also acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with cervical spine pain and limitation of motion as well as tingling in his hands since his 1961 in-service injury.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative and his wife are competent to give evidence about what the claimant told them and what they see such as the claimant appearing to be in pain.  Id.
However, the December 2007 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that his current cervical spine disabilities were not caused by his military service.  The examiner reached this conclusion because the Veteran's service treatment records show that he returned to full duty in 1962 without any neurological deficits; he was able to continued his military service for approximately another ten years; after military service the claimant was involved in four motor vehicle accidents, two of which reinjured his neck; and the appellant had two post-service neck surgeries - a fusion and release nerve compression.  

As to the medical opinions, the Board finds the December 2007 VA examiner's opinion more competent and credible than the December 2004 and December 2011 VA opinions.  The Board has reached this conclusion because the December 2011 opinion is based on an inaccurate factual history - the claimant being service connection for a cervical spine disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board has also reached this conclusion because the December 2004 and December 2011 opinions, unlike the December 2007 opinion, are not supported by any clinical evidence and were provided without a review of the record on appeal.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  The Board also finds the December 2007 VA examiner's opinion more competent and credible than the December 2004 and December 2011 VA opinions because the December 2004 and December 2011 VA opinions fail to take into account the conceded post-service cervical spine injuries.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Therefore, the Board finds that the most competent and credible medical opinion of record is the December 2007 VA examiner's opinion that the Veteran's current cervical spine disabilities were not caused by his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the lay claims found in the record regarding continuity and direct causation, the Board finds the December 2007 VA examiner's opinion regarding the Veteran's current cervical spine disabilities were not caused by his military service more credible than the Veteran's, his wife's, and her representative's lay claims to the contrary, because of the examiner's medical expertise and in light of the long period of active duty after the initial complaints in service, which suggest an injury that healed without residuals.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for a cervical spine disability is not warranted based on either continuity of symptomatology or the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding continuity or a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b), (d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a cervical spine disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a cervical spine disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


